[e31742-10300142637258e093_1.jpg]

Financial Institutions, Inc.
Stock Ownership Requirements
Amended October 27, 2010

Purpose

Financial Institution Inc.’s (FII) Stock Ownership Requirements align the
interests of Executives and Directors (“participants”) with the interests of
shareholders and further promotes FII’s commitment to sound corporate
governance.

II. Participation

FII’s Stock Ownership Requirements apply to the following positions:



  •   President and Chief Executive Officer;



  •   Chief Financial Officer



  •   Chief Risk Officer



  •   Non-employee Directors of Financial Institutions, Inc.



  •   Other Company executives as determined by the Management, Development &
Compensation (MD&C) Committee of the FII Board of Directors.

III. Determination of Requirements

FII’s Stock Ownership Requirements are determined as a multiple of the
Executive’s base salary, and in the case of a non-employee Director, a flat
dollar amount, and then converted to a fixed number of shares. Individual
requirements are established for each participant as follows:



(1)   The executive’s base salary is multiplied by the appropriate multiple:



  •   2.0x for President/Chief Executive Officer



  •   1.0x for Other Company Executives

That product is divided by FII’s prior 365-day average closing common stock
price as reported by NASDAQ. That amount is then rounded to the nearest 500
shares.

(2) Non-Employee Director of FII



  •   $100,000

This amount is divided by FII’s prior 365-day average closing common stock price
as reported by NASDAQ. That amount is then rounded to the nearest 500 shares.

These requirements have been established using the Executive’s October 2010 base
salary and the average FII closing stock price for the period from November 1,,
2009 through October 31, 2010, Executives and Directors who become subject to
the Stock Ownership Requirements in the future will have their individual
requirement established based upon their base salary, or dollar amount in effect
for Directors, at the time they become subject to the Requirements and FII’s
average closing common stock price for the prior 365-day period. Once
established, a participant’s required amount does not change as a result of
changes in his or her base salary or fluctuations in FII’s common stock price.

IV. Counting Shares Owned

Stock that counts towards satisfaction of FII’s Stock Ownership Requirements
includes:



  •   Shares owned outright by the executive or his or her immediate family
members residing in the same household;



  •   Stock held in FII’s 401(k) Retirement Savings Plan;



  •   Shares acquired upon stock option exercises;



  •   Shares held in trust. (Due to the complexities of trust accounts, requests
to include             shares held in trust must be submitted in writing to the
Director of Human Resources. The Director of Human Resources will review the
request with the Chairman and Chief Executive Officer and the MD&C Committee
will make the final decision.)



  •   Other types of stock grants that may be issued by FII.

V. Compliance with the Guidelines

Participants are required to achieve their Stock Ownership Requirement within
five years, e.g. by October 31, 2015, in the case of participants subject to the
requirements at October 27, 2010. If a participant’s Stock Ownership Requirement
increases because of a change in title, a five-year period to achieve the
incremental requirement begins in January following the year of the title
change. Until the requirement is achieved, the participant is required to retain
at least 75% of net shares delivered through FII’s Management and Directors’
Stock Incentive Plans. Net shares refer to those that remain after shares are
sold or netted to satisfy the participants’ withholding taxes. Until the
requirement is achieved, shares that were acquired by an executive before he or
she became subject to the Stock Ownership Requirements may only be disposed of
for an exclusion purpose set forth below in this Section V and only upon
compliance with the procedures set forth therein.

Once achieved, ownership of the required amount must be maintained for as long
as the individual is subject to the Stock Ownership Guidelines.

Transferability of stock options does not exempt the participant from the
ownership requirements. The donee will be subject to the same retention
requirement until the ownership requirement is achieved.

At the discretion of the Management, Development & Compensation Committee
exclusions can apply to the retention requirement. The existence of exclusions
does not, however, affect the requirement that the participant must meet his or
her Stock Ownership Requirement within the five-year period.

To be excluded from the retention requirement for any purpose, the participant
must submit a form that is available from the Human Resources Department. This
request must include the reason for the exclusion, current status with respect
to the Stock Ownership Requirements and a description of the stock transactions
for which the exclusion is being requested. The Director of Human Resources will
review the request with members of FII’s Management, Development & Compensation
Committee, who will make the final decision. Once the Stock Ownership
Requirement is achieved, the retention ratio no longer applies unless the
participant’s ownership falls below the requirement, at which point the
retention requirement will be reinstated.

VI. Reporting

Participants are required to sign an attestation when they are in compliance
with their Stock Ownership Requirement. Any participant who has not signed and
returned his or her attestation is subject to the retention requirement. In
addition, any participant who has satisfied his or her Stock Ownership
Requirement must immediately notify the Human Resources Department if at any
subsequent time his or her ownership of FII stock falls below the required
amount.

VII. Hardship

There may be instances in which the Stock Ownership Requirements would place a
severe hardship on the participant or prevent the participant from complying
with a court order, such as in the case of a divorce settlement. It is expected
that these instances will be rare. In these instances, the participant must
submit a request in writing to the Director of Human Resources that summarizes
the circumstances and describes the extent to which an exemption from the Stock
Ownership Requirements is being requested. The Director of Human Resources will
review the request with members of FII’s Management, Development & Compensation
Committee who will make the final decision. If the request is granted in whole
or in part, the Director of Human Resources will in consultation with the
participant develop an alternative stock ownership plan that reflects both the
intention of these Executive Stock Ownership Requirements and the participant’s
individual circumstances.

VIII. Administration

This Stock Ownership Requirements Plan is administered and interpreted by the
Management, Development & Compensation Committee of Financial Institutions, Inc.

